
	

116 HR 1941 : Coastal and Marine Economies Protection Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1941
		IN THE SENATE OF THE UNITED STATES
		September 12, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Outer Continental Shelf Lands Act to prohibit the Secretary of the Interior including
			 in any leasing program certain planning areas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coastal and Marine Economies Protection Act. 2.Publication of inspection resultsSection 22(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1348(c)) is amended—
 (1)by striking The and inserting the following:  (a)In generalThe; and
 (2)by adding at the end the following:  (b)PublicationThe Secretary shall make the following available to the public:
 (1)Any reports produced under this subsection. (2)The following information about each payment made into the Ocean Energy Safety Fund under subsection (g):
 (A)The facility that was inspected. (B)The name of the operator of such facility.
 (C)The amount of the payment.. 3.Prohibition on Leasing in Certain Planning AreasSection 18 of the Outer Continental Shelf Lands Act is amended by redesignating subsections (g) and (h) as subsections (h) and (i) respectively, and by inserting after subsection (f) the following:
			
 (g)The Secretary shall not include in any leasing program under this section any area within the Atlantic Region planning areas or the Pacific Region planning areas, as such planning areas are described in the document entitled Draft Proposed Program Outer Continental Shelf Oil and Gas Leasing Program 2019–2024, dated January 2018..
 4.Inspection Fee CollectionSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the end the following:
			
				(g)Inspection fees
 (1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection under subsection (c) non-refundable fees for such inspections—
 (A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of outer Continental Shelf facilities (including mobile offshore drilling units) by the Secretary of the Interior; and
 (B)using a schedule that reflects the differences in complexity among the classes of facilities to be inspected.
 (2)Ocean Energy Safety FundThere is established in the Treasury a fund, to be known as the Ocean Energy Safety Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall be available as provided under paragraph (3).
 (3)Availability of feesNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund— (A)shall be credited as offsetting collections;
 (B)shall be available for expenditure for purposes of carrying out inspections of outer Continental Shelf facilities (including mobile offshore drilling units) and the administration of the inspection program under this section;
 (C)shall be available only to the extent provided for in advance in an appropriations Act; and (D)shall remain available until expended.
 (4)Adjustment for inflationFor each fiscal year beginning after fiscal year 2020, the Secretary shall adjust each dollar amount specified in this subsection for inflation based on the change in the Consumer Price Index from fiscal year 2020.
 (5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2020 shall be—
 (A)$11,500 for facilities with no wells, but with processing equipment or gathering lines; (B)$18,500 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
 (C)$34,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (6)Fees for drilling rigsFees shall be collected under this subsection for drilling rigs on a per inspection basis. Fees for fiscal year 2020 shall be—
 (A)$33,500 per inspection for rigs operating in water depths of 500 feet or more; and (B)$18,500 per inspection for rigs operating in water depths of less than 500 feet.
 (7)Fees for non-rig unitsFees shall be collected under this subsection for well operations conducted via non-rig units as outlined in subparts D, E, F, and Q of part 250 of title 30, Code of Federal Regulations, on a per inspection basis. Fees for fiscal year 2020 shall be—
 (A)$13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more; (B)$11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and
 (C)$4,470 per inspection for non-rig units operating in water depths of less than 500 feet. (8)BillingThe Secretary shall bill designated operators under paragraph (5) annually, with payment required within 30 days of billing. The Secretary shall bill designated operators under paragraph (6) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days after billing..
 5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
 6.Risk to national securityThe Secretary of the Interior, after consulting with the Secretary of Defense, shall report to Congress on whether this Act poses a risk to national security due to potential increase in dependence on foreign oil.
		7.Studying the impacts of offshore drilling on coastal communities and coastal economies
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the impacts of offshore drilling on coastal communities and coastal economies.
 (b)ContentsThe report required by subsection (a) shall— (1)address how oil and gas companies interact with local stakeholders in advance of a siting decision, including their meetings with fishermen;
 (2)investigate the impacts of offshore drilling on tourism, including tradeoffs during normal operations and economic impacts after a spill;
 (3)describe how the Bureau of Ocean Energy Management works with other agencies, including the National Marine Fisheries Service, to include stakeholder input in advance of a siting decision;
 (4)address how quickly response teams can mitigate environmental damage after a spill and how long regional ecosystems take to recover following a spill;
 (5)describe any limitations on the quantity of comparative data available on impacts to regions of the Outer Continental Shelf that have not been sited for drilling;
 (6)describe the impacts on commercial and recreational fisheries from offshore drilling; and (7)address the economic impacts of oil spills on the food supply of a region, including those food sources that are distinctive to a region’s culture.
				8.Moratorium on seismic activities related to oil, gas, and methane hydrate exploration and
			 development in the North Atlantic, mid-Atlantic, South Atlantic, and
 Straits of Florida Planning areasSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following:
			
				(i)Moratorium on seismic activities related to oil, gas, and methane hydrate exploration and
			 development in the North Atlantic, mid-Atlantic, South Atlantic, and
 Straits of Florida Planning areasNotwithstanding any other provision of law, no agency of the United States or person may conduct or authorize any other person to conduct geological or geophysical activities in support of oil, gas, or methane hydrate exploration and development in any area located in the North Atlantic, Mid-Atlantic, South Atlantic, and Straits of Florida Planning Areas of the outer Continental Shelf..
 9.Economic impact studyNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall conduct a study to determine the potential economic impact of offshore drilling on tourism, commercial fishing, recreational fishing, boating, transportation, and other waterfront-related and coastal-related business.
		
	Passed the House of Representatives September 11, 2019.Cheryl L. Johnson,Clerk
